Citation Nr: 0007615
Decision Date: 03/21/00	Archive Date: 09/08/00

DOCKET NO. 89-09 390               DATE MAR 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for carcinoma of the colon,
claimed as secondary to Agent Orange exposure.

2. Entitlement to service connection for a liver disorder.

3. Entitlement to service connection for a disorder of the
prostate, to include a prostate tumor and prostate cancer.

4. Entitlement to service connection for kidney stones.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to February
1966.

This matter comes to the Board of Veterans' Appeals (Board) from
rating determinations of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida.

FINDINGS OF FACT

1. The veteran had active service in the Republic of Vietnam during
the Vietnam era.

2. The veteran has not been diagnosed with any current disability
recognized by VA as etiologically related to exposure to herbicide
agents used in Vietnam.

3. The veteran has not submitted competent medical evidence which
would show that carcinoma of the colon is due to the exposure to
Agent Orange in service or other disease or injury which was
incurred in or aggravated by service.

2 -

4. There is no medical evidence that the veteran currently suffers
from liver deterioration which is linked to an inservice injury or
disease or any other incident of service.

5. There is no medical evidence that the veteran currently suffers
from a disorder of the prostate, to include a prostate tumor or
prostate cancer, which is linked to an inservice injury or disease
or any other incident of service.

6. There is no medical evidence that the veteran currently suffers
from kidney stones which are linked to an inservice injury or
disease or any other incident of service.

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for carcinoma of the
colon, claimed as secondary to Agent Orange exposure, is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The veteran's claim for entitlement to service connection for a
liver disorder is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

3. The veteran's claim for entitlement to service connection for a
disorder of the prostate, to include a prostate tumor or prostate
cancer, is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

4. The veteran's claim for entitlement to service connection for
kidney stones is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that the
veteran served in the Republic of Vietnam as an engineer and supply
specialist. These records do not show any evidence of colon
problems, including colon cancer. Additionally, there is no
evidence of a disorder of the liver, prostate problems, or kidney
stones.

Postservice private and VA records dated from 1986 through 1998 are
of record. These documents reflect that the veteran was found to
have a questionable abdominal obstruction in November 1986.
Exploratory laparotomy and sigmoid resection resulted in a
diagnosis of carcinoma of the colon with metastasis.

Additional pertinent clinical records reflect that the veteran
continued to be treated for his colon condition. In January 1987,
it was noted that when surgery was performed in November 1986,
there were nodules palpated on the liver which had been found but
not biopsied. Thus, additional surgery was performed in January
1987. Exploration of the peritoneal cavity revealed moderate
adhesions and a small 5 mm nodule in the posterolateral aspect of
the right lobe of the liver. There was also a 2 mm dark nodule of
the left lateral lobe. Biopsy showed that these areas were benign.

Private records reflect that he underwent additional procedures in
April and May 1988 due to small bowel obstruction and adhesions.
Agent Orange examination report in September 1988 shows that the
veteran had a history of carcinoma of the colon with metastasis.

4 -

A private report from June 21, 1989, shows that the veteran had
"IVP's" that showed prompt function without any hydronephrosis.
There was no evidence of any ureteral obstruction and no obvious
tumor. A June 29, 1989, transurethral resection reflects that a
biopsy was taken of the bladder, but there were no definite
abnormalities seen.

Private gallbladder sonogram in January 1991 showed several
gallstones. The impression was cholelithiasis. Private records from
1992 through 1995 show that he continued to be seen for follow-up
following colon cancer.

A private outpatient record dated in January 1996 reflects that the
veteran was seen complaining of nocturia of five to six times at
night. There was also some frequency during the day. Medications
were prescribed. In November 1996, he was doing well. Urinalysis
was clear. Records from 1997 show that a cyst was noted in the
right hepatic lobe. This was noted to be unchanged and stable since
previous examination in June 1996. In October 1997, gallstones were
again noted. In December 1997, the veteran was seen and noted to be
doing well. There was some evidence of prostatitis. His urine was
clear, however. The examiner felt the prostate needed to be
evaluated due to the appellant's family history of prostate
disease. Cytology report in January 1998 showed benign cellular
changes of benign squamous cells. No cancer was diagnosed.

Hearing transcripts dated in February 1989 and July 1999 reflect
that the veteran testified as to how he was exposed to Agent Orange
during service. At the 1999 hearing, he stated that he had been
told by a physician that his cancer probably had a connection to
Vietnam and that he should look into it further. Hearing [Hrg.]
Transcript [Tr.] at 3.

5 -

Laws and Regulations

The basic framework of the law and regulations provides that
service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1999). In the
case of carcinoma, service incurrence may be presumed if the
disease is manifested to a compensable degree within one year of
service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137 (West
1991); 38 C.F.R. 3.307, 3.309 (1999).

For a showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(1999).

The law also provides that a veteran who served in Vietnam is
presumed to have been exposed to certain herbicide agents (e.g.,
Agent Orange), and service incurrence for certain specified
diseases will be presumed based on such exposure to such agents
during Vietnam service. 38 U.S.C.A. 1116; 38 C.F.R. 3.307(a)(6),
3.309(e). Colon cancer is not among the listed conditions. Prostate
cancer is among the listed conditions. Id. In fact, the VA
Secretary, under the authority granted by the Agent Orange Act of
1991, Pub.L. 102-4, 105 Stat. 11, has determined, based on reports
from the National Academy of Sciences and other medical and
scientific studies, that a presumption of service connection does
not apply to gastrointestinal tumors (including colon cancer). 61
Fed.Reg. 41442 (1996); 59 Fed.Reg. 341 (1994).

6 - 

Aside from these presumptive provisions, service connection might
be established by satisfactory proof of direct service connection.
See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).

The veteran's claims present the threshold question of whether he
has met his initial burden of submitting evidence to show that his
claims are well grounded, meaning plausible. If he has not
presented evidence that his claims are well grounded, there is no
further duty on the part of the VA to assist him with his claim,
and the claim must be denied. 38 U.S.C.A. 5107(a); Grivois v.
Brown, 6 Vet. App. 136 (1994). For a service connection claim to be
well grounded, there must be competent evidence of a current
disability (a medical diagnosis); competent evidence showing
incurrence or aggravation of a disease or injury in service
(medical evidence or, in certain circumstances, lay evidence); and
a nexus between the in-service injury or disease and the current
disability (medical evidence). Brock v. Brown, 10 Vet. App. 155
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995).

Entitlement to Service Connection for Carcinoma of the Colon,
Claimed as Secondary to Agent Orange Exposure.

The veteran claims service connection for colon cancer. He says his
colon cancer is attributable to his being exposed to herbicides
(Agent Orange) during his period of Vietnam service. His exposure
is conceded. In the instant case, the Agent Orange presumption of
service connection does not apply to colon cancer. The veteran has
provided no competent medical evidence that his colon cancer, first
shown decades after service, is related to service including Agent
Orange exposure in Vietnam. Id. His statements in support of his
claim, to the effect that his colon cancer is attributable to Agent
Orange exposure, are not cognizable evidence since, as a layman, he
has no competence to give a medical opinion on the etiology of the
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As no
competent evidence of causality has been presented, the claim is
not well grounded.

7 -

As to the veteran's testimony that a physician told him that his
colon cancer probably was related to Vietnam service, the Board
points out that any statement of the appellant as to what a doctor
told him is insufficient to establish a medical diagnosis. The
connection between what a physician said and the layman's account
of what he purportedly said, filtered as it was through a layman's
sensibilities, is too attenuated and inherently unreliable to
constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69, 77
(1995); Marciniak v. Brown, 10 Vet. App. 198 (1997).

While the VA does not have a statutory duty to assist prior to the
submission of a well-grounded claim, the VA may be obligated under
38 U.S.C.A. 5103(a) to advise a claimant of evidence needed to
complete his application. This obligation depends on the particular
facts of the case and the extent to which the Secretary has advised
the claimant of the evidence necessary to be submitted with a VA
benefits claim. Robinette, supra. With regard to the veteran's
testimony that his physician told him his colon cancer probably was
connected to Vietnam service, he subsequently testified that he
"would go back to the doctor and try to get a letter and everything
to do whatever else is necessary." Hrg. Tr. At 8. The RO hearing
officer held the case in abeyance for 60 days to enable the veteran
to have time to get the medical information. The Board, therefore,
concludes that the veteran was aware of the importance of securing
a letter from his physician relating his cancer to Agent Orange
exposure. No such evidence was received, and the Board finds that
the VA has no further duty to advise him to get a statement from
his physician. Further, the RO fulfilled its obligation under 38
U.S.C.A. 5103(a) in a statement of the case and supplemental
statement of the case that informed the veteran of the reasons why
his claim had been denied, and in the present decision the Board
reminds him of the evidence that is required to make his claim well
grounded.

- 8 -

Entitlement to Service Connection for a Liver Disorder, a Disorder
of the Prostate, and Kidney Stones.

The SMRs are negative for treatment for disorders of the liver or
prostate (to include a tumor or cancer), and for kidney stones.
Postservice records reflect treatment for colon cancer (prostate
cancer has not been diagnosed), and for various gastrointestinal
complaints. Specifically, a moderate adhesion of the right lobe of
the liver, benign, was reported in 1987 and more recent records
continue to reflect a cyst in the abdomen. The Board also notes
that while gallstones were noted in 1991 and 1997, many years after
service separation, an assessment of kidney stones has never been
reflected in the clinical records.

As there is medical evidence of current liver and prostate
problems, for the purpose of establishing a well grounded claim,
the first prong of the Caluza analysis (the existence of a current
disability has been satisfied as to those two issues. Likewise, the
second element of a well grounded claim is arguably met by the
veteran's lay assertions. What the record lacks, however, is
medical evidence of a nexus between injury or disease in service
and the postservice disabilities. It would be pure speculation to
associate any current liver or prostate disorder, first reported
many years after service, to any incident of service, particularly
when there are no reports of liver or prostate problems during
service or for many years thereafter. The veteran's opinion that
current liver and prostate complaints are related to service has
been noted, but this is not competent evidence on medical causation
or etiology. Espiritu; Grottveit, supra.

The Court has made clear that if SMRs do not show the claimed
disability, and there is no medical evidence to link a current
disability with the events in service or with a service-connected
disability, the claim is not well grounded. See Montgomery v.
Brown, 4 Vet. App. 343 (1993) [memorandum decision cited for
persuasive reasoning per Bethea v. Derwinski, 2 Vet. App. 252, 254
(1992)].

9 - 

As noted in the laws and regulations portion of this decision above
and in the January 1999 statement of the case sent to the veteran,
there is a provision for service connection for prostate cancer in
veterans who were exposed to Agent Orange while in the Republic of
Vietnam. In this case, however, there has been no diagnosis of
prostate cancer. The prostate and liver problems currently shown
are not subject to the presumptive provisions relating to exposure
to herbicides, and there is no evidence, or assertion of the
existence of competent medical evidence which would relate the
problems to exposure to herbicides in service.

As to the veteran's assertion that he has kidney stones of service
origin or related to service, there is no competent evidence that
he has ever been diagnosed as having such. While the record does
reflect a diagnosis of gallstones many years after service, no
formal claim of service connection has been recorded. In the
absence of evidence indicating the presence of current disability
or disease (kidney stones), a claim for service connection is not
plausible and accordingly is not well grounded. Caluza. Because the
veteran's claim is not well grounded, the VA is under no duty to
assist the veteran in further development of this claim. 38
U.S.C.A. 5107(a); Murphy, supra.

As to All Issues on Appeal

Where the Board addresses in a decision a question that was not
addressed by the RO) it must consider whether the claimant has been
given adequate notice of the need to submit evidence or argument
and to address that question at a hearing, and, if not, whether the
claimant has been prejudiced thereby. In this case, the RO resolved
this issue on the merits whereas the Board finds that the appellant
did not meet the initial burden of submitting well grounded claim.
Since the appellant did not meet this burden, however, the claim is
inherently implausible such that any possible error by the RO in
this respect is harmless and the claimant is not prejudiced.
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

- 10-

ORDER

Service connection for colon cancer, claimed as secondary to
herbicide exposure, is denied.

Service connection for a liver disorder, a disorder of the
prostate, to include prostate tumor and prostate cancer, and kidney
stones is denied.

HOLLY E. MOEHLMANN 
Member, Board of Veterans' Appeals 



